Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 April 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicants’ election without traverse of Group I (claims 1-16, 18, and 45) and Species/Subspecies A1 (claims 1-9, 16 and 18) in the reply filed on 19 October 2021 is acknowledged.

Status of Application 
3.	The instant application was filed 8 March 2019.  Claims 1-16, 18, 23-24, and 45 are currently pending.  Claims 17, 19-22, 25-44, and 46-53 are cancelled.  Claims 10-15, 23-24 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 October 2021.  Claims 1-9, 16, and 18 are examined on the merits within. 


Claim Rejections – 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Tissue Eng Part A, 2017) in view of Jia et al. (Appl. Mater. Interfaces, 2018).
	Regarding instant claims 1-7 and 18, Huang et al. teach cellulose sulfate as a scaffolding material for cartilage tissue engineering.  Partially sulfated cellulose was incorporated into a fibrous gelatin construct by electrospinning.  See abstract. The implant is stable over time.  See Discussion. Since Huang et al. teach the same polymer fibers as claimed, the function should be the same, i.e., hydrolytically stable. 
	Regarding instant claims 8-9, the polymer fibers are crosslinked with N-(3-dimethyl aminopropyl)-N’-ethyl carbodiimide.  See Scaffold Fabrication. 
	Regarding instant claim 16, the polymer fibers have a diameter of 1.9 µm which falls within the range of 100 nm and 100 µm and interfiber spacing between 14.9-15.7 µm which falls within the range of 10µm and 200 µm.  See Table 1.  
	Huang et al. do not teach a plurality of scaffolds arranged in a multi-layer stack configuration. 
	Jia et al. teach that multilayered scaffolds with hierarchical organization mimic the stratified structure and complex components of natural osteochondral tissues.  The biomimetic multilayered scaffold significantly enhances the biomechanical and biochemical properties of the 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to arrange the scaffolds in a multi-layer stack configuration to more closely mimic the defect site. One would have been motivated, with a reasonable expectation of success, to provide an enhanced therapeutic effect for cartilage tissue engineering.

Conclusion
6.	No claims are allowed at this time.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 
/JESSICA WORSHAM/            Primary Examiner, Art Unit 1615